                                                                          CLERK'S OFFICE U.S.DIST.COURT
                                                                                 AT RA OKEIVA
                                                                                      FILED
                     IN THE UNITED STATES DISTRICT COURT                          AFR 3 C 22!S'
                    FO R TH E W ESTERN D ISTRICT O F V IRG W IA
                                ROAN OKE DIV ISION                            JULIA DUDLEY LERK
                                                                            BY:
                                                                                     U        R

GARY KIRCHHOFF,M .D.,

      Plaintiff,                               CivilActionNo.7:18C7 00489
                                                                      I
                                               M EM ORANDUM OPINION
                                                                      !
UNITED STATES GOVERNM ENT,etal.,               By:Hon.GlenE.Conyd
                                                SeniorUnited StatesDlstrictJudge
      Defendants.


      Gary Kirchhoff,M .D .,proceeding pro K,filed thisaction againstiheUnited States,the
                                           .
                                                                      i
                                                                      !
DepartmentoftheArmy,W alterReed NationalMilitary M edicalCenterCW alterReed''),Ret.
Col.PaulM ongan,M .D.(ColonelMpnganandcollectively,theçsfederaldefendants'),W illinm S.
                                                                     1
                                                                     -

Arimony,Esq.,and the Law Offices of W illinm S.Arimony (collectively, the EtArimony
defendants'). Thecaseispresentlybeforethecourtonthedefendants'motionstodismiss. For
                                                                  I  il
thereaspnssetforth below,the courtwillgransthedefendants'motions. .
                                                                  1

                                      B ackqround                    i
                                                                     I
                                                                     -

                                                                     1
      Thefollowingfactualallegations,taken from theplaintiff'scomplaipt
                                                                      ',are accepted astrue

forpurposesofthependingmotionstodismiss. SeeEdcksonv.Pardus,551U.S.89,924(2007)
                                                                     ;
(tç(W qhennzlingonadefendant'smotiontodismiss,ajudgemustacceptajitruea11ofthefactual
                                                                i
allegationscontained in thecomplaint,,).
                                  .
                                                                :
                                                                 '

      Dr.Kirchhoffisan anesthesiologistand form erArm y oftk er. èompl.!! 8,18,21,Dl
                                                                                   tt.
                                                                     l
                                                                     i
                                                                 C olqnel
                                                                      1
                                                                      ! M ongan w as his
No.     He began working atW alter Reed in 2007. Id.! 13.             I
                                                                     I
commandingofficer. IZ !! 14,24.
                                                                     ;
       Dr.Itirchhoffdidnothavea'
                               positiveexpedenceworking atW alterReed. Heallegesthat
                                                                           1
otherofscers,including ColonelM ongan,werejealousofhim becauseheh2 1adaprivateairplane
                                                                  1
                                                                  !
andneverworeatmiform. J.és!23. Dr.U rcllhofffurtherallegesthatt'thçpracticeofmedicine
'

                                                                           i
atW alterReed wasarchaic,antiquated,and substandard,''and thatitsmediéalresidencyprogrnm
                                                                     1;
Produced çsincompetently trained doctors.'' JZ ! 25. Dr.s
                                                        Kirchhoffsharèd hisconcernswith
                                                                           i
otherofficers,including(meofColonelM ongan'sfriends. Ld=.                  !
       InMayof2008,théArmyabruptlysuspendedDr.Kirchhoffsmldicalprivileges. JJS               ..
                                   ,
                                                                           !
:27. Dr.KirchhoffmaintainsthatthesuspensionwasbasedonfalseallegationsmadebyColonel
                                                                           l
M ongan. J#.a!29. TheArmy didnotaffordDr.Kirchhofftheopporblnlty
                                                               l
                                                                 toparticipateinany
                                                                           I
discussionsregarding thesuspension orprovide Mm with any otheroptions. Ld=.! 28. A few
                                                                           I
monthslater,ColonelM onganretired9om theArmy andmovedtoFloridal JZ !30.
                                                                   .   .   l    .        '
       OnJanuary7,2009,theAnnyrevokedDr.Kirchhoffsclinicalprivii
                                                               leges. J.Z !40. The
decision was purportedly çsbased on çfailure to docum entpre-anesthetic evaluations,failure to
exercise sound professionaljudgment in selecting anesthetic agents, l1mnecessary delaying
                                                                           !

emergency surgery, unprofessional handling of supervisory responsibilities for resident
                                                                         i
physicians, and disregard of patient concerns.''' J.Z       Dr. K-irclllpffs privileges were
                                                                           :

permanentlyrevokedonJune3,2009. J#-,                                       l.
                                                                           :1
                                                                           -
                                                                            1
       Thatsame m onth,Dr.Kirchhoff contacted the Law Offices ofW I
                                                                  illiam S.Atim ony in

Alexandria,Virginia. ld.! 32. Dr.KirchhoffsubsequentlytEsigned acohtractwith (Arimony)
*
'
                                                                           1
andpaidhim $50,000forrepresentationtotryandgainbackhismedical.
                                                             E
                                                             Jprivileges.-,Ig.,or.
                                                                     1
                                                                     (
                                                                     '
                                                                     p
                                                                     .
KircllhofftoldArim onythatçthefelthewasbeing retaliatedagainstby theAr
                                                                     'my andCol.M ongan
becausetheywerejealousofhim andbecausehehadreportedthatmedicaltù     I
                                                                     rairlingatW alterReed
wassubst>ndard.'' J.4=.!33. Arimonyadvisedtheplaintiffthattheonlyrayhecouldregainhis
                                                                           I
m edicalprivilegeswasto;lean appealofthedecision through theAnny B/ardforCorrection of
                                                                              l  .

Military RecordsItSABCMR''). li !39. ArimonyalsoindicatedthatDr.l
                                                                Kirchhoffiçneededto
                                                                              -
                                                                              I
                                                                                 1
acquirelettersbyprominentphysicianstosupporthisclaim thathepracticeb
                                                                   '
                                                                   :
                                                                     theproperstandard
ofcare with regard to the allegations againsthim.'' J.la! 43. Dr.Kiri!hhoffdid as he was
                                                                              -
                                                                                 I
                                                                              -  1
instructed. Id.!!44-47.                                                          !
        Qn Febnzary 6,2011,Arim ony filed an application with the ABCM R on behalfofDr.
Ki                                                                   l
    rchhoff. J.
              ya.! 50. The application was denied in Octoberof2011.1!Dr.Kirchhoffasked
Arimonytotslealawsuitonmultipleoccasions. JZ !51. InOctoberof2Q11,Arimonyadvised
th                                                                    !
  eplaintiffthatçlhedidn'thaveabasisforsuing''theArm y mld thatçta laFs
                                                                      IuitagainsttheArm y

wouldcosttoomuch.'' J#.! 52. Consequensly,Dr.Kirchhoff'lfired''Arimonyin2011. Ld..!!
                                                                             !

16,54.Thatsameyear,theArmyinvoluntmilydischargedDr.Kirchhoff.JJ.IJ.!57.Hisefforts
                                                                             I
to5ndanotherlawyertorepresentllim provedunsuccessful. J#-.!54.
'
                                                                             l
        From 2009to 2013,Dr.Kirchhoffwastmableto work asan anesthesiologist. JZ !59.*
                                                                             '
                                                                             j
                                                                             ,


Consequently,hetihad no incomeand wasforced to draw SocialSectlrityl'' JZ Dr.Kirchhoff
                                                                                     .




estimatesthathelostover$2,000,000 in incom easaresultofthesuspensioé andrevocation ofhis
                                                                             I
                                                                             l
medicalprivileges. 1d.!63.                                                   j
                                                                             !
                                       ProceduralH istorv
                                                                             !
        D                                                                    1
                                                                             -

         r.Kirchhoffsled theinstgntaction on October 9,2018,alleging thatthedefendants
                                                                   E
                                                                   Ii
conspired to revokehismedicalprivilegesand preventlzim 9om acquiring gainfulem ploym ent.
                                                                    i
                                                                    I
                                                                    :
ln Cotm t1hispro K com plaint,Dr.Kirchhoffclaim sthatthedefendantsviolated hisrightstmder
                  .
                                                                             1
theFirstAmendmentandtheW histleblowerProtection Actof1989 In l
                                                             lcotmt I1,the plaintiff
                                                                        .



claim sthatthedefendantsdeprived him ofincomeand assetswithoutdueprocess,in violation of


        1The plaintiffhassubmitted a copy ofaletter9om theABCM R informing him thathisapplication was
deniedandthattheBoard'sdecisioninhiscasewasfinal. SeeOctober14,201lLt.,D2.No.37-1.
theFift
      hAmendment.InCount111,labeledGt
                                    MisrepresentationandConceal
                                                              !
                                                              '
                                                              menty
                                                                  ''Dr.Ioirchhoff      .
asserts that the defendants conspired to revoke his m çdical privilegej, provide h1m with
                                                                       i
                                                                       l
ltineffectiveassistance ofcounsely''çGdrag hism atteroutfortwo yearsy''and Ssfailto file alawsuit
                                                                             :
(withinjthestatuteoflimitations.'' Compl.!98;seealsoid.! 103(alleging
                                                                    :
                                                                      that:(theconductof
the defendants constitutes conspiracy to engage in m alpractice and miIsrepresent Dr. Gary
                                                                             I
Kirchhoffand cause him emotionaldistressn). In CountIV,Dr.Kirchhoffasserts a claim for
intentionalinflictionofemotionaldistressbasedon thedefendants'purpoqed plan torevokehis
                                                                             I

medicalprivilegesand deprivehim ofincome and assets.                        '
                                                                            I
                                                                            i
       ThedefendantshavemovedtodismissthecomplaintunderRules12   ;
                                                                   (b)(1),12(b)(5),and
12(b)(6)ofthe FederalRules of CivilProcedtlre The defendants'm oti
                                                    .            ions have been fully
                                                                            I

briefed and areripeforreview .z

                                      Standards ofR eview
                                                                            i
        Rule12(b)(1)pftheFederalRulesofCivilProcedurepermitsapartyj
                                                                  'tomovefordismissal
                                                                            l
ofanactionforlackofsubjectmatterjurisdiction. Theplaintiffbearstheàtlrdenofprovingthat
                                                                            !
subjectmagerjurisdictionexists. Evansv.B.F.PerldnsCo.,166F.3d 642,647(4th Cir.1999).
'
Di                                                                          1
                                                                            -

    smissalforlackofsubjectmatterjudsdiction isappropriateEtifthematefialjmisdictionalfacts
arenotin dispute'
                andthemovingpartyisentitledtoprevailasaniatterpflaw.'' Id.(intemal
                                                                            I
citationandquotationmarksomitted). In decidingamotiontodismissforllackofsubjectmatter
jurisdiction,thecourtmayGtregardthepleadingsasmereevidpnceontheis1
                                                                 jue,andmayconsider
                                                        '                   j
evidenceoutsidethepleadingswithoutconvertingtheproceedingtoonefor
                                                                !
                                                                1summaryjudgment.''
                                                                            !
Id.                                                                         .

        Rule12(b)(6)permitsapartytomovefordismissalofacomplair1
                                                              !
                                                              '
                                                              tforfailtlretostatea
                                                                            .
claim upon which reliefcan be granted. W hen deciding a motion to dism '
                                                                       issunderthisnzle,the
        2The courthasdeterm inedthatoralargum entwould notaid thedecisionalprp
                                                                             I
                                                                             ocess.
                                                4
courtmustacceptastrueal1well-pleadedallegationsanddraw a1lreasonablçfacmalinferencesin

theplaintiffsfavor. Erickson,551U.S.at94. çlWltileacomplaintattackl
                                                                      !
                                                                    db#aRule12(b)(6)
                                                                  11
                                                                      1
                                                                      !
m otion to dismissdoesnotneed detailedfact'ualallegations,aplaintiY sobhgation toprovidethe

grotmdsofhisentitlementto reliefrequiresmorethan labelsand conclustons,and a fonnulaic
recitation oftheelementsofacauseofactionwillnotdo.'' BellAtl.Com .v.Twom blv,550 U.S.

544,555 (2007) (internal citation and quotation marks omitted). To àurvive dismissal,ç1a
                                                                      :
complaintmustcontain suffcientfactualm atter,acceptedastrue,to fstatea'
                                                                      claim forreliefthatis

plausibleon itsface-''' Ashcroftv.Inbal,556U.S.662,678(2009)(quotinjTwomblv,550U.S'
                                                                                  .
                                                                      I
at570).
                                        D iscussion

       1.     C laim s A zainstthe FederalD efendants                 '
                                                                    I
       Thefederaldefbndéntshavemovedtodismisstheclaimsagainstthèrilforlack ofsubjed
                                                                    i
                                                                   2
matterjurisdiction. Thefederaldefendantsalsoarguethatalloftheplaintlffsclaimsarebarred
by the applicablestatutesoflimitationsorothem ise subjectto dismissalilmderRule 12(b)(6).
                                                                      !
                                                                      '



Forthefollowingreasons,thecourtwillg'
                                    rantthefederaltlefendants'motio'n.
              Subied M atterJurisdiction

       Th8federaldefendantsGrstarguethatthecourtlackssubjectmattefjllrisdictionpttrsùant
to the military abstention doctrineestablished in Feresv.United States,)40 U.S.135 (1950).
                                                                      l
                                                                      i
ççoriginally,FeresstoodforthepropositionthattheGovernmentisnotlilbleundertheFederal
                                                                      -
                                                                      i
TprtClaimsActCTTCA'')forçinjuriestoservicemenwheretheinjuriesaroseoutoforareinthe
                                                                     1
cotlrse ofactivity incidentto service.''' Aikensv.Ingrnm,811 F.3d 64/,648 (4th Cir.2016)

(quotingFeres,340.U'.S.ât146j.TheSuprémeCourthassinceG:éxtendedl
service'testtocausesofactionoutsideth
                                                               i
                                                               theFeresGincidèil
                                                               l
                                                                               tto
                                      eFTCA realm ,including claim sagainstfederaloflicials
                                                                     l
pursuantto Bivensv.Six UnknownN nmed AgentsofFederalBureau ofN arlcotics,403 U.S.388
                                                                                       k
                                                                                       '
(1971).'9 J.Z (citationsomitted). Likewise,the United StatesCourtofAp'pealsfortheFourth
                                                                                       i
                                                                                       1
                                                                                       1

Circuithasjoined itssistercircuitsin extending the Feresdoctrine to actipnsunder42 U.S.C.
j1983.3 Id.at649.                                                                      :
                                                                                       I
            To detennine the applicability ofthe Feresdoctrine,courtsask whdhertheinjuriesof
which the plaintiff complainsStsarlose)outofor gweqre in the cotlrse of
                                                                      '
                                                                      :activity incidentto

service.''' Id.at650 (alterationsin original)(quoting Feres,340 U.S.atI146). The Supreme
                         '
C ourthasdeclined to adoptany bright-line rulesregarding whattype of cjonductis considered
                                                                                      :

ççincidenttoservice.'' SeeUnitedStatesv.Shearer,473U.S.52,57(1985)1(çsTheFeresdoctrine
                                                                                      ;
cnnnotbereducedtoafew bright-linenlles....''
                                           ). Instead,courtsconsiddIçtwhetherSparticular
    '
Suitswoulbcallintoquestionmilitarydisciplineanddecisionmakingland4ould)requirejudiciàl
                                                                      !
inquiryinto,andhenceintrusion upon,militarym atters.''' Ciocav.Rum sfeld,720 F.3d 505,510
                                                                  !
(4th Cir.2013)(quoting Stanley,483U.S.at682). çlln otherwords,wheye acomplaintasserts
                             '
                                                                                   j
injtlriesthatstem from therelationsMp between theplaintiffand theplaintiffsservice in the
'
                                                                                   I
military,thetincidenttoservice'testisimplicated-'' Aikens,811F.3dat651(additionalinternal
                                                                                   i
quotationmarksomitted).                                                            J
            TheFourthCircuithasrecognizedthatthescopeoftheFeresdoctriheisextremelybroad.
                                                                                  '
                                                                                   ;

Siejp.a(sçFereshasgrownsdbroadthatthiscourtoncenoted,çtheSupremeCo
        .                                                        :urthasembarkedon
a colzrse dedicated to broadening the Feres doctrineto encompass,ata ininimum,a11injuries
                                                                                   '
                                                                                   J
sufferedbymilitarypersormelthatareevenremotelyrelatedtotheindividuyl'sstatusAsamember

ofthemilitary.
             ''
              )(emphasisomitted)(quotingStewartv.UnitedStates,90Fl.3d102,105(4thCir.
1996: Post-Feresdecisionsm ake clearthatt$aplaintiffneed notbe on dut
            .
                                                                   iy''atthetime ofhis

            3Section 1983,which iscited in Countloftheplaintiff'scomplaint,Happlieslonlytostateactorsacting
undercolorofstatelaw,nottofederalactors.'' Smithv.Donahoe,917F.Supp.2d562,j68(E.D.Va.2013)(citing
Dowev.TotalActionAgainstPovertvinRoanokeValley,145F.3d653,658(4thCir.1998)).




                                                                                  I
injudes,thattheapplicationofthedoctrineçt
                                        doesnotdependonthemilitary1statusofthealleged
offender,''and thatthe doctrine isnottlrestricted to acmalmilitary operatE
                                                                         ions.'' Id.(citations
                                                                                -2
                                                                                 ! ,
omitted). Succinctly stated,çilqractically any suitthatimplicatesthemilisary sjudgmentsand
                                                                             ,
                                                                              '



decisionsnmsthe risk ofcolliding with Feres.'' Pringle v.United States,      ù08I?.3d1220,1224
                                                                                l
                                                                   istates,
(10thCir.2000)(emphasisandalterationsomitted)(quotingDreierv.United;        106F.3d844,
848(9th Ci                                                                      !
         r.1997:.                                                               !
       Againstthisbackdrop,thecourthasno difficulty concludingthatDf KimllhoT salleged
                                                                                ,.



injuriesaroseoutofactivi.
                        tiesincidenttohisserviceinthemilitary. Dr.Kirèhhoffwasonltactive
duty,''workingatamilitarymedicalcenter,whentheArmysuspendedandLltimatelyrevokedhis
                                                                             i
medicalprivileges. Compl.!! 8,27,40. TakingtheplaintiY sallegatiob
                                                                 I
                                                                  sastrue,theArmy
revoked hismedicalprivilegesbecause ColonelM ongan andotherofficersIwerejealousofMm
andwantedtoretaliateagainsthim forcom plaining aboutthem edicalcarearidtrainingprovidedat
                                                                     1      -
                                                                     !
W alterReed. W hileDr.Kircv offtsm ay claim thatthisisan tegregious..1. infringement'ofhis
                                                                             ,




rights,..,thereisno question thatthealleged infmingementoccurred incldentto (hisqmilitary
                                                                             l
                                                                 !
service.'' Aikens,811F.3d at651(quotingErwinChemerinsky,FederalJudsdiction622(5thed.
                                  ,




2007))* Accordingly,thecourtconcludesthattheFeresdoctrineappliestoltheconstitutionaland
                                                                            ,

                                                                            11


tol4 claimsasserted againstthefederaldefendantsandthatsuch claimsafetherefore subjectto
                                                                            l
dismissalforlack ofsubjectmatterjurisdiction.4 SeeOrtizv.United Statbs,786 F.3d 817 829
(10thCir.2015)(emphasizingthatGTeresisajurisdictionaldoctrine').
                                                                            :
                                                                            :
                                                                            i
                                                                            I



       4 Totheextentthattheplaintifpsclaimsagainstthefederaldefendantsim plicatetheFTCA,theplaintiff
isalsounabletosatisfyhisburdenofestablishingsubjectmatterjurisdictionbecauslitisundisputedthatthe
Plaintifffailedtofileanadministrativeclaim withtheappropriatefederalagency. jee28U.S.C.j2675(a);
Ahmedv.UnitedStates,30F.3d514,516(4thCir.1994)CW ehavrobservedthatEtl'
                                                                     kbrequirementoffilingan
administrativeclaim isjurisdictionalandmaynotbewaived.''')(quotingHenderson).UnitedStates,785F.2d
121,123(4thCir.1986:.
             B.       StatutesofLim itations                                     I

             The federal defendants also argue that a1l of the plaintiY s claim s are bnrred by the
                                                                      1
                                                                      -!
applicable statutesoflimitations. Forthe followingreasons,thecourtagrees. Thus,even ifthe
                                                                              i
                                                                              ;
Feresdoctrine is inapplicable to the plaintiffs cl
                                                 aims,theyarenonethelesisubjecttodismissal
                                                                              :
                                                                              l
underRule 1209(6). SeeJonesv.Bock,549 U.S.199,215 (2007)($$A cgmplaintissubjectto
dismissalforfailure to state a claim ifthe allegations,taken as true,showI the plaintiff is not

                                                                        i by the applicable
entitlèd to relief. If the allegations,for example,show thatreliefis barmd

statuteoflimitations,thecomplaintissubjecttodismissalforfailtlretostatp1aclaim .-..'').
                                                                              1


             A.       C onstitutionalClaim s

             ThestatuteoflimitationsforconstimtionalclaimstmderBiyensandI
                                                                        'j 1983 isborrowed
from theforum state'spersonalinjury statute. SeeW ilsonv.Garcia,471U.
                                                                   11
                                                                      S.261,276(1985).
                                                                              I
Virginia has a two-year statute of limitations for personal injury àctions. Va. Code
                                                                             :
                                                                             1
                                                                             I
j 8.01-243(A). Accordingly,a plaintiffseeking to bring acivilrightsaction underBivensor
                                                                     !
j1983inVirginiamustdosowithintwoyearsafterthecauseofactionaccrues.
                  '
                                                                              4
                                                                              i
             Thequestion ofwhen a cause ofaction accnzestmderBivensorj 1983 is an issue of
fedirallaw. Nasim v.W arden.Md.HouseofCorrt,64F                            i
                                                             .3d951,955(4th Cir.1995)(en banc).
                  h                                                          I
'çunderfederallaw acauseofactionaccrueswhentheplaintiffpossessessui-
                                                                   ficientfactsaboutthe
     .                                                                       I

harm doneto him thatreasonable inquiry willreveallliscauseofaction.'r'l
                                                                      :
                                                                        Id. Although $Gitis
criticalthattheplaintiffkngowqthathehasbeenhurtandwhoiniictedtheirljury,''Id.,theplaintiff
                                                     .
                                                                             i
                                                                             -
                                                                             l
need notknow thyfullextentofhisinjuriesbeforethestamteoflimitatioùsbeginstozun. See
W
         ,
                                                                             l
                                                                             1
    allacev.Keto,549 U.S.384,391(2007)($Thecause ofaction accmeseven thoughthe full
*                        '

extentoftheinjuryisnotthenknownorpfedictable.yy).                            .
                                                                             l
                                                                             f


                                                   8
         In this case,Dr.Kircllhoffclaims thatthe federaldçfendants i
                                                                                       2vokedhismedical
                                                                                       .



PrivilegesinretaliationforexercisinghisrightslmdertheFirstAmendmentVd
                                                                    11
                                                                       thathewasdenied
                                                                                       1
                                                                                       !
dueprocessin connection with therevocation ofhism edicalprivileges. Theplaintiffsm edical
                                                                                       ,


                                                                      l
privilegeswereperm anently revoked on Jtme3,2009. Theplaintiffbelieved atthattim ethatSthe
         .
                                                                                       i
wasbeingretaliatedagainstbytheArmy andCol.M onganbecausetheywerejealousofhim and
b                                                                                      1 ,N
 ecausehehadreportedthatmedicaltrainingatW alterReedwassubstandard. Comp.!33;see
also Ld-a!! 32-33 (alleging thathe shared thisinfoM ation with Arimoky in Jtme of2009).
Nonetheless,Dr.Kirchhoffdid notfile the instantaction untilOctober of2018,m orethan nine
                                  .




years 1ater.5 Consequently, thecourtconcludesthathisconstitutionalclaimsagainstthefederal
                                                                                       I

defendantsare untim ely                                                            :
                                                                                   1

                       .                                                           I
                                                                                   :
                                                                                   l

         The court further concludes that Dr. Kirchhoff fails to esiablish extraordinary
                                                                                   1
                                                                                   -


circllm stances warranting equitable tolling of the statutory period. tdplaintiffs are entitled to
                                                                           i
                                                                           :
equitabletolling only ifthey shpw thatthey haveptlrsuedtheirrightsdiligently and extraordinary
                                                                                   i
circllm stancesprevented them from fling on time.'' Raplee v.United Statis,842 F.3d 328,333
                                                h                       :
(4thCir.2016). TheFourthCircuithasexplainedthatequitabletollingisreservedfor t ose rare
instanceà where -- due to circtlm stances external to the party,s own conduc
                                                                        l t - - it would be

unconscionable to entbrie the limitation period againstthe party and g'ross injustice would
                                                                                   l
result.''' W hitesidev.UnitedStates,775F.3d 180,184(2014)(enbanc)(kuotingRousev.Lee,
              '                                                                    j
                                                                  j
339 F 3d238,246(4th Cir.2003)(enbancll.
     .                                                            1
                                                                  1
         D                                                        i
                                                                  l
             r.Kirchhoffappearsto afgue thatthe delay in Eling the instantaètion isattributableto
                                                                                   l
                                                                                   J
                                                                                   i
                                                                                   ,
negligenceon thepartofArimony. See.e.g.,Compl.!51(tGplaintiffhadI
                                                                kbeen tellingAttorney
                                                                                   I
         5 The courtalso notes thatthe plaintiff's own exhibits indicate that,more than six years before the
instantactionwasfiled,theplaintiffbegancomplainingtoelectedoftlcialsthattheAV
                                                                            Vyhadretaliatedagainst
him Ettocover-upthepoorqualityofmedicalcareprovidedbytheArmyphysicians,''Zdthathehadbeendenied
dueprocessin connection with therevocation ofhismedicalprivileges. See.J.a..July 9,2012 Ltr.to
Congressm an RobertHurt,Dkt.N o.37-7.
                                                     9
Arim onymultipletim estofilealawsuit. However,heandhis1aw firm continually madeexcuses
                                                                               I
andkeptdraggingthematteron.'');J#=!53(stAttorneyAdmonyandhis1aw tlrm werenegligentin
                                                                               l
                                                                               J
their representation of Dr. Kirchhoff and engaged in legal m alpractice               However,

Etattorney Gnegligence,even grossnegligence,'doesnotqualify asan extraor
                                                  '
                                                                       1
                                                                        dinary circum stance

forpurposesofequitabletolling.'' Cromartiev.Ala.StateUniv.,693 F.App'x 852,853 (11th
                                         -
                                                                  '
                                                                  !
Cir.2017)(quoting Cadetv.Fla.Dep'tofCorr.,853F.3d 1216,1227(llthl
                                                                .1
                                                                  Cir.2017:;seealso
                                                                               1       :q u
Gaylev.UnitedParcelServ..Inc.,401F.3d222,22* 227(4thCir.2005)(hloldingthat a omey
                                                                               8
negligence --including allowing a client's case to fallthrough the crack;s --is (not)         .an
ç                                                                              I          uq
    extraordinarycircllmstance'''justifyingequitabletolling). NordoesignorN ceofthelaw, even
                                                                               I
whenapartydoesnothavelegalrepresentation.'' 0t4v.Md.Dep'tofPub.jafety& Corr.Servs.,
          .
                                                                           -
                                                                            j
                                                                            I

909F.3d655,661(4thCir.2018).
              Forthesereasons,thecourtconçludesthatitisclearfrom theplaintii
                                                                           rscomplaintthathis
                                                                           I

constim tionalclaimsagainstthe federaldefendantsare tim e-barred. Accotdingly,theclaim sare

alsosubjecttodismissaltmderRule 12(b)(6).                                   i
       B.    TortClaim s                                                   Ii
                                                                           .!
              çç-f'heFTCA isthe exclusiverem edy fortortscomm itted by a governme
                                                                               i ntemployeeinthe
                                                                           '
                                                                           j
scopeofhisemployment.'' Goodwvn v.Simons,90F.App'x 680,681(4th Cir.2004)(citing
                                                                l
United Statesv.Smith,499 U.S.160(1991:;seealsoW illouchbvv.UniteI
                                                                d.States,730F.3d476
                                                                           1
                                                                           !
d
'

(5th Cir.2013)(ç1ETheFTCA)istheexclusiveremedy forsuitsagainstth1e Uited Statesorits
      .                                                                    I
agencies sotmding in tort.''l(citing 28 U.S.C.j 2679(a)). The FTCA'! statute oflimitation

provi
    de s t
         hata tort cl
                    gimdt
                        shallbefor
                                 everbar
                                       re
                                        d' l
                                           lnlessit i
                                                    spre se
                                                          nted Ss
                                                                k
                                                                q
                                                                j
                                                                '
                                                                .

suchclaiinaccrues.'' 18U.S.C.j2401($. Asageneralrule,aclaim accrù
                                                                  i
                                                                  th i
                                                                     n t
                                                                       w oye
                                                                           -
                                                                           -ars after
                                                                'esGçwhentheplaintiff
                                                                           1




                                                                           I
knowsboththeexistenceand thecauseofhisinjury.'' United Statesv.Kubrick,444 U.S.111,
113(1979).                                                                   ?
                                                                             ,
                                                                             1
                                                                             ,
                                                                             I
            Itisclearfrom thecomplaintthatthetortclaimsasserted againstthefpderaldefendantsare
                                                                             .
                                                                              1
barredbythestamteoflimitations. EachofDr.ltirclzhoffsclaimsisbaseJontherevocationof
hism edicalprivilegesand the actsorom issionsofhisattom ey. SeeComp.1l.!98 (allegingthat
                                                                             :
                                                                             L
thedefendantsconspiredtorevokehismedicalprivileges,providehim withSqneffectiveassistance
                                                                          1/

ofcotmsels''Gsdraghismatteroutfoitwoyears,''andSçfailto 5lealawsuit(within)thestatuteof
limitations');Id.! 103 (alleging thatGçthe conductofthe defendantsconltitutes conspiracy to
                                                                             1             ,,
engageinmalpracticeandmisrepresentDr.GaryKircllhoffandcausehim kemotionaldistress );
Id.! 107 (alleging thatthe plaintiffsuffered emotionaldistressas a resultofthe defendants'
                                                                          J
                                                                          '



ltdeviousplan to revoki ghisqmedicalprivilegesto depdvellim ofhisincome andassets'). As
        .
                                                                          i
                                                                          I

indicated above,Dr.Kirchhoffsm edicalprivilegeswere pennanently revö,ked in June of2009,
                                                                          I
andheççfired''Admony in 2011,aftertheattorney declined to filealawsuiton hisbehalf. Compl.
                                                                       i
!! 52,54.'Thus,the statute oflimitationsapplicable to the tortclaini againstthefederal
                                                                          i
defendantshaslongexpiredandsuchclaimsaresubjecttodismissaltmderkul
                                                               I e12(b)(6)6           .
                                                                         11

                  W histleblow erClaim
                          .
                                                                         1
                                                                         .1

                                                       d                 l
            Dr. Kirchhoff also claim s that the federal efendants violatect the S
                                                                                tW histleblower
Protection Actof1989.'' Compl.! 84: However,thatActdoesnotapply to active orreserve
                                                                         -


tmif                                                                     !
      ormedservices. See5U.S.C.jj2105& 2302;seealsoVerbeckv.Udited States89Fed.Cl.
                                                                         1
                                                                         2
47                                                                   l
  ,   61 (Fed.C1.2009) (explaining thatthe W histleblowerProtection Ad
                                                                     '
                                                                     / appliesto Sçcivilian
                                                                         l
                                                                         .
                                                                         -
employeesofthe federalgovernmenf). Assuming thatDr.Kircllhoffin
                                                              'tended to invokethe

MilitaryWhistleblowerProtectionActof1988(çG
                                          MWPA''
                                               ),10U.S.C.j101
                                                            $
                                                            i
                                                            34,heçt
                                                                  faresriobetter
      6ThecourtalsonotesthattheUnitedStatesistheonlyprogerdefendantinan?TCA action. SeeWebb
v.Hamidullah,281F.App'x 159,161n.4 (4th Cir.2008)(citlng 28U.S.C.j2ù74);seealso28U.S.C.
j2679(b)(1).
   becausethe stam te doesnottprovide      any private cause oraction,expressorimplied.-',
  -                                                                        j
J--ksonv.spe-cer-3l?,..supp.3d3o2,3os(o.o.c.aolgltquotingacqzstov.ustedsotes,
                                                             1
70F.3d 1010,1011(8thCir.1995:;seealsoMackallv.United StatesDè'p'tofDefense,No.
                                                            :1
                                                                           !
1;17-cv-00774,2017U.S.Dist.LEXIS191213,at*14(D.Md.Nov.20,2917)Cl-
                                                                llheMWPA
onlyprovidesforadm inistm tiverem edies;itdoesnotprovideaprivatecause,E
                                                                      bfaction.'')(citations
omitted). Accordingly,Dr.Kirchhoffswhistleblowerretaliation claimsmtkstbedismissed.
      D.     R equestfor R eview of the R evocation ofM edicalPrivileeès and Involuntarv
             D ischaree                                               '

      Although Dr.KirchhoY s complaintdoesnotspecifically cite ty the Administrative
ProceduresAct(1$APA''),5 U.S.C.j 701#.1seu.,the federaldefendants t1iberally construe the
complaintas requesting review ofthe adverse decisions made by the Alp y and the ABCM R.
                                                                      .l

UndertheAPA,the courtSimay setaside an agency'sactions ordecisions'
                                                                  ifthey are Garbitrary,
                                                                          i
capricious,an abuseofdiscretion'orGcontraryto constimtionalright''' Rôlandv.United States
                                                                          7
                                                                          I
Citizenship & Immigration Servs.,850 F.3d 625,629 n.3 (4th Cir.2017
                                                                  .) (quoting 5 U.S.C.
                                                                      -
                                                                  1
j 706(2)(A)-(B)). APA claims are subject to the six-year stamte ofl
                                                                  'limitations generally
                                                                      ,   1
applicable yo claims againstthe government. Id.;see also 28 U.S.C.j 2401(a). tçconduct
becom esreviewableundertheAPA upon snalace   ncv
                                        *-''' '
                                           .   >'
                                                  action.
                                                        ''
                                                          in otherwordiI,whentheagencyhas
completed itsdecisionm akingprocess,andwhen theresultofthatprocessijonethatwilldirectly
                                                                      :
                                                                      !         '
affectthe parties.'' Jersey HeichtsNeighborhood Ass'n v.Glendeninc,174 F.3d 180,186(4th
                                                                      ,

                                                                    i
Cir.1999)(internalquotationmarksandalterationsomitted). Thus,anAPi claim dtaccrtzesatthe
                                                                      11

timeofa snalagency action.'' Latin Am s.forSoc.& Econ.Dev.v.Adm li
                                                                 l
                                                                 roftheFed.Hichway
                                                                 I
                                                                      l
Admin.,756F.3d447,464(6th Cir.2014)(citing 5U.S.C.j704:.              I
                                                                      l
       Here,theArmy pennanently revoked Dr.Kirchhoff'sm e
                                                        'dicalprivilegeson June 3,2009.

Theplaintiffwasinvoluntadly discharged f'
                                                                      l
                                                                      ,
                                        rom theArmy in Octoberof2011. Thatsnm emonth,
theABCM R deniedhisapplication forreview and correction. BecauseDr.Kirchhoffdid notfile

the instrmtaction tmtilOctobe:9,2018,m orethan six years later,     anyAPA1claimsarisingeom
                                                                                1
                                                                                11
thosedecisionsaretime-barred.

       II.         Claim s A zainstthe A rim onv D efendants
                                                                                1
                                                                                l
       TheArimonydefendantshavemovedtodismissthecomplainttmdlrRules12(b)(5)and
                                                                                1
                                                                                ,
12(b)(6). Forthefollowingreasons,thecourtconcludesthatthecomplaintJfailstostateaclaim
                                                                             J
againsttheArim ony defendants.; According,thecourtwiltgranttheirmotlon to dismiss.

       A.          ConstitutionalClaims                                         !
                                                                                !
       D                                                                        i
           r.Kirchhoffallegesinaconclusoryfashionthatal1ofthedefendanls,includingArimony
andhislaw firm,ç'aregovernmentactorsapd/orentitiesoftheUrlited Sytes.'' Compl.! 17.
 .                                                                           !
However,thecomplaintisentirely devoidoffactsthatwouldplausiblysupjo
                                                                  lrtthe'
                                                                        detee ination
that'
    theArimony defendantsarefederalorstateactors,orthattheyconsgiredwith thefederal
                                                                            .1


defendantsto violate the plaintiffsçonstitutionalrights. See Cooney v.Rbssiter,583 F.3d 967,
                                                                  :         -

971 (7th Cir 2009)(emphasizing that,even before Twombly and Igbal,ilça bare allegation of
               .

                                                                            :1
conspiracy wasnotenough to surviveamotiontodismissforfailuretostathaclaim'
                                                                         '). Because
                                                                            l
the constitutionalprovisionscited in the complaintdo notapply to private éctors,CotmtsIand 11
                                                                            :
failto stateaclaim againsttheArimony defendants.z See. e.g.,Dixon v.Cobum Dairv,369 F.3d
                                                                     l
                                                                            j
                                                                            !
811,817n.5(4thCir.2004)CTOtheextentthatDixon'scomplaintcanbçih
                                                             )
                                                               terpretedasstatinga
                                                                            i
causeofaction based directly on the.FirstAm endm ent,such aclaim would:
                                                                      betooinsubstantialto

invoke federalquestion jurisdiction because the FirstAmendmentdoesl
                                                                  I
                                                                    notapply to private

       7In lightofthe court'sdecision,thecourtneed notaddressthe altem ativeground fordismissalunder
Rulel2(b)(5)basedoninsuftkientserviceofprocess.
       8Additionally,forthe re%ons setforth above,the plaintiffs constimtlo
                                                                          'na1claims are clearly
time-barred.
employers.');Smith v.M tchen,156 F.3d 1025, 1028 (10th Cir.1997) (RlElven ifwe were
                                                                            l
generously to construe Smith'scom plaintasraisingaBivens-styleclaim forçonducttmderfederal
                                                                            i;
                                                                            IT
law (which ltisnot),theclaim stillwouldbedescientasamatterof1aw bqi
                                                                  causetheunderlying
                                                                            I;
constimtionalrightthatSmithasserts--dueprocessundertheFifthAmendpent- doesnotapply
                                                                            I

totheconductofprivateactorswhoaredefendantsinthiscase.'').
       B.     State L aw C laim s

       Liberally construed, the plaintiY s complaint also asserts claim s of fraud, legal
malpractice, andintentionalinfliction ofemotionaldistressagainsttheArim l
                                                                        ony defendants. For
the following reasons,the courtagreeswith the Arim ony defendantsthat!such claim s mustbe
                                                           .
                                                                           j
dism issed astmtim ely.                                                    ;
                                                                           '
                                                                           !
       Cnder Virginia law,a two-year stattlte of limitations applies to;
                                                                       'claims offraud and

intentionalinfliition ofemotionaldistress. See Schm idtv.Household Fin.lCorp..II,661S.E.2d

834'838(Va.2008)tThestatdeofiimitationsforacmalha'udandconstvc
                                                             1 t
                                                               ivefraud...istwo
                                                                        ;
years.'')(citingVa.Codej8.01-243);Luddekev.AmanaRefrigeration.lncp,387S.E.2d502,504
                                                                        J
                                                                        '
(Va. 1990) (ssllqntentionalinfliction of emotionaldistress,an action f(ir personalinjtu'y,is
                                                                       .I

                                                                        i         .

govemedby atwo-yearstatuteoflimitations.'')(citingVa.Code.j801.243). A claim forfraud
accnzesçtwhen such fraud '
                         .                                              i
                          . .   isdiscovered orbytheexercise ofduediligencereasonably should
                                                                       '
                                                               j
have been discovered.'' Va.Code Ann.j 8.01-249. StAny cause of I
                                                               àction for intentional
i                                                                         ë
                                                                          -

nfliction of em otionaldistress accrues and the time lim itation begins to nm when the tortis
                                                                       1
committed.'' M ahonyv.Becker,435S.E.2d 139,141(Va.1993).               ;
                                                                       I
                                                                       l


       Asindicatedabove,ArimonyrepresentedDr.Kirchhoffççfrom2019to2011.
                                                                      55Compl.
!15.Dr.Kirchhoffçifired''Afimonyattheendof2011,'aftertheattbme
                                                            '
                                                            1
                                                            Iydeclinedtoflea
                                                                       -
lawsuiton theplaintiffsbehalfandadvised him thattEhedidn'thaveabasijforsuing''theArm y.
                                                                       :
                                                                               I




Ld-a!! 52-54. BecauseDr.Kirchhoffdid notGle the instantaction tmtilapproximately seven
                                                                      '

                                                                           1
yeazslater,thecourtagreeswiththedefendantsthattheclaimsforf'
                                                           raudand1
                                                                  l
                                                                  li
                                                                   ntentionaliviction
                                                                              -
of em otional distress are untim ely. Although Dr.Kirchhoff sllm marily'
                                                                       ;alleges that he was
                                                                       I
                                                                           11
Glunaware''ofany Gçfraud-related crimes''tmtilhecontacted anon-profitlegalj
                                                                          i
                                                                          organizationin2018,
                                                                           j
                                                                           '

thereisno simply no plausiblebasisforconcludingthat,Stdespitetheexercisrofduediligence,he
                                                                           l
                                                                           I
could nothave discovered the alleged fraud (except) within the two-yùar period before he
commenced theactionl.q'' Schm idt,661 S.E.2d at839). Asindicated abb
                                                                   lve, ignoranceofthe
                                                                           i
law,even by pro #qlitigants,doesnottollthe limitationsperiod. See Ott 909 F.3d at661. Nor
                 ..



doestheIfcontinuingviolation''doctrineapply intheinstantcase. SçeScocci
                                                                     'insv.Lee'sCrossing
                                                                          il
HomeownersAss'n, 718F.3d262,271(4thCir.2013)(explainingthatactst
                                                               loccurringoutsidethe
                                                                          i
                                                                          '
                                                                          !
stamte of lim itationsm ay be considered tmderthe Gçcontinuing violation'''doctrine only Stwhen
                                                                          1
                                                                          ,


thereisafixed and continuing prac
                                'ticeoftmlawfulactsboth before and è
                                                                   I
                                                                     udng the limiGtions
                                                                          l

period'')(internalquotationmarksomitted).                                 I
                                                                          j
                                                                      -
       The courtlikewise concludes thatany claim for legalm alpracticel
                                                                      iagainstthe Arim ony
                                                                      ,

                                                                          11
defendantsistime-barred. InVirgirlia,GlltjhestatuteoflimitationsforlegalJ
                                                                        lmalpracticeactionsis
thesnme asthose forbreach ofcontractbecausealthough legalm alpracticei
                                                                     sotmdsintort,itisthe
                                                                          1
contractthatgivesriseto the duty.'' Shipman v.Knzck,593 S.E.2d 319,322 (Va.2004).
                                                                       i
                                                                       l
fi                                                                     l
 ve-yearstatute oflim itationsappliesto contractactionsbased on awritten contract. Va.Code
                                                                          1
                                                                          l
j8.01-246. Thestamtebeginstorunççwhen theattorney'swork on thepm1 icularundertakingat
                                                                          J
                                                                          1

issuehasteased.''1d.at324;seealsoMoonlightEnters..LLCv.Mroz,79J
                                                              7
                                                              5S.E.
                                                              f   2d536,539(Va.
2017)(explainingthatç
                    tthelimitationperiod .beginson...thedatewhè
                                                              4ntheattomeyrenders         .

his çlas'tprofessiohalservices'related to the particularundertnking'') Because Arimony Was

                                                                          I
                                                                         I


allegedly fired in 2011,Dr.Kirchhoffhad until2016 to pursue a claim for legalmalpractice.

Consequently,theinstantaction,filedtwo yearslater,isclearly untim ely.   I
                                                                         l
                                       C onclusion                       .
                                                                         ,

      F                                                          l
                                                                 i
       orthereasonsstated,thecourtwillg'
                                       rantthedefendants'motionstgdismiss. TheClerk
                                                                         '
                                                                         t


isdirectedtosend copiesofthismem orandum opinion andtheaccompanyinùordertotheplaintiff
                                                                         2
                                                                         1
                                                                         I
and allcotmselofrecord.                  *
                                                                         I
                       F                                                 !
                                                                         :
      DATED:This X         dayofApril,2019.                              1
                                                                         !
                                                                         l
                                                                         i
                                                                         l
                                                                         i
                                                                         1
                                                                         1
                                                                         ,
                                                                         -



                                             SeniorU ted StatesD istrict'
                                                                        :Judge
                                                                        ;
                                                                        1




                                             16
